          Case 1:14-cv-09126-ALC Document 119 Filed 02/15/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
SECURITIES AND EXCHANGE COMMISSION,                                     :
                                    Plaintiff,                          :
                                                                        :
         -against-                                                      :
                                                                        :
ANTHONY J. THOMPSON, Jr., JAY FUNG, and                                 :
ERIC VAN NGUYEN,                                                        :
                                                                        :   14 Civ. 9126 (ALC)
                                    Defendants,                         :
         -and-                                                          :
                                                                        :
JOHN BABIKIAN and KENDALL THOMPSON                                      :
                                    Relief Defendants.                  :
                                                                        :
NEW YORK COUNTY DISTRICT ATTORNEY,                                      :
                                    Intervenor                          :
-----------------------------------------------------------------------x

                                            NOTICE OF MOTION

        PLEASE TAKE NOTICE that, pursuant to F.R.Civ.P. 56(a), Local Civil Rule 56.1, and

Item 2(E) of the Individual Practices of Hon. Andrew L. Carter Jr., the plaintiff, the Securities

and Exchange Commission, hereby moves for summary judgment in its case against Defendant

Anthony J. Thompson, Jr. (“Thompson”).


        In support hereof, plaintiff submits a supporting memorandum of law, a statement of

undisputed material facts, the February 15, 2019 Declaration of Peter Pizzani, with

accompanying exhibits, and the February 15, 2019 Declaration of Michael Vitale, with

accompanying exhibits.


        PLEASE TAKE FURTHER NOTICE that pursuant to the Court’s Order of January 8,

2019, as modified by the Court’s Order of February 5, 2019, all papers to be submitted in

opposition to this application shall be filed with the Court and served upon the Commission at
         Case 1:14-cv-09126-ALC Document 119 Filed 02/15/19 Page 2 of 3



the undersigned address no later than March 8, 2019, with any reply in further support to be filed

on or before March 15, 2019.


Dated: February 15, 2019
       New York, New York
                                              Respectfully submitted,
                                              X/Howard Fischer
                                              Howard A. Fischer
                                              Peter A. Pizzani
                                              Thomas P. Smith, Jr.
                                              ATTORNEYS FOR PLAINTIFF
                                              Securities and Exchange Commission
                                              New York Regional Office
                                              Brookfield Place, 200 Vesey St., Rm. 400
                                              New York, New York 10281-1022




                                                2
Case 1:14-cv-09126-ALC Document 119 Filed 02/15/19 Page 3 of 3




                              3
